Citation Nr: 0328053	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  00-14 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1986 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.


REMAND

The veteran contends that his service-connected 
pseudofolliculitis barbae is more disabling than is reflected 
by the currently assigned 10 percent evaluation.  He also 
maintains that VA examinations conducted in March 1999 and 
October 2002 were insufficient for the purpose of evaluating 
his skin disability.  Specifically, he argues that the 
examinations failed to disclose the extent of involved areas 
of skin and a discussion of whether there are any disfiguring 
manifestations of the disability.  

The Board notes that while both examinations identified 
hyperpigmented areas and papular lesions, the extent of such 
involvement was not sufficiently identified for rating 
purposes.  Although the veteran argues that his skin 
disability is disfiguring, photographs depicting the 
condition were not taken in connection with either 
examination.  The Board agrees that the examination reports 
do not include a fully detailed description of the pathology 
involved in the veteran's skin disability.  Consequently, the 
examination reports are inadequate for adjudication purposes, 
and an additional examination is in order.

The Board also notes that in October 2002 the RO sent the 
veteran a letter which was intended to comply with the 
notification requirements of Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)].  The letter informed the veteran 
that if the evidence and information requested in the letter 
were not received within one month from the date of the 
letter, the RO would decide the claim based on the evidence 
of record and any records of VA examinations and opinions 
received by the RO.  Although the time limit for the 
submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  Moreover, the RO's letter 
informed the veteran of the evidence and information 
necessary to substantiate a claim for service connection 
rather than the evidence and information necessary to 
substantiate his claim for an increased evaluation.  

In light of these circumstances, this appeal is REMANDED to 
the RO for the following:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain any 
pertinent evidence properly identified 
but not provided by the appellant.  If 
the RO is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, the RO should so inform the 
appellant and his representative, and 
request them to provide such evidence.

3.  When the above development has been 
completed, the RO should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of the 
veteran's service-connected 
pseudofolliculitis barbae.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing, and of the consequences of his 
failure to report for the examination 
without good cause.  The claims folder, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

Any special diagnostic studies deemed 
necessary should be performed.  
Unretouched photographs depicting any 
disfiguring lesions should be taken.

A complete history should be elicited, to 
include the types of medications which 
have been used to treat the veteran's 
skin disability.

The examiner should comment on which 
anatomical areas are affected by the 
veteran's service-connected skin disorder 
(versus any non-service-connected skin 
disability).  The examiner should 
indicate the total area of the veteran's 
body affected by his service-connected 
skin disability, to include an indication 
of the extent of exposed areas affected.  

The examiner should describe the extent 
of any exfoliation, exudation, or itching 
involved.  The examiner should address 
the extent to which there exists 
disfigurement associated with the 
service-connected skin disorder.  

The location and extent of any scarring 
due to the veteran's skin disability 
should be described.  If scars are 
identified, the examiner should indicate 
their size and describe whether they are 
elevated or depressed on palpation, and 
whether they are adherent to underlying 
tissue.  

If hyperpigmented areas are identified, 
the examiner should indicate the size of 
such hyperpigmented areas.

The examiner should also comment on any 
abnormal skin texture associated with the 
veteran's service-connected skin 
disability and if such a condition 
exists, the area affected by such 
abnormality.

The examiner should also comment on the 
frequency and duration of any flare-ups 
of the service-connected skin disorder.  

The rationale for all opinions expressed 
should be provided in the examination 
report.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal.  In evaluating the 
veteran's service-connected skin disorder, 
the RO should ensure that both the old and 
new diagnostic criteria are considered.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
RO should issue a supplemental statement of 
the case (SSOC) and afford the veteran and 
his representative an appropriate 
opportunity to respond.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
appellant until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




